            Case 3:19-cv-01733-AC     Document 86      Filed 04/07/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


JAMES MICHAEL MURPHY, M.D.,                               No. 3:19-cv-01733-AC

                      Plaintiffs,                         ORDER

       v.

THOMAS J. WILHELM, M.D.; and HOOD
RIVER COUNTY DISTRICT ATTORNEY
OFFICE,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on December 14, 2020,

in which he recommends that this Court grant Defendant’s motion for summary judgment and

deny Plaintiff’s motion to amend pleading. F&R, ECF No. 66. The matter is now before the

Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:19-cv-01733-AC        Document 86       Filed 04/07/21     Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF No. 69. When any party objects to any portion of the Magistrate Judge’s Findings

& Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation ECF No. 66.

Therefore, Defendant’s Motion for Summary Judgment is GRANTED and Plaintiff’s Motion to

Amend Pleading is DENIED.

       IT IS SO ORDERED.



                 April 7, 2021
       DATED: _______________________.



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
